DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

14. (Currently Amended)	A fault detector for detecting a fault in a digital processing circuit configured to receive and transform an input data set to an output data set based on an energy conserving function, the fault detector comprising:
an input sum of absolute squares circuit configured to receive the input data set and output a first signal having an input sum of absolute squares value based on the input data set, which has a predetermined length;
an output sum of absolute squares circuit configured to receive the output data set from the digital processing circuit and output a second signal having an output sum of absolute squares value based on the output data set, wherein the input sum of absolute squares circuit and the output sum of absolute squares circuit are physically separate circuits; and
an energy conservation check circuit configured to identify a fault in the digital processing circuit if a comparison based on the input sum of absolute squares value of the first signal received from the input sum of absolute squares circuit and the output 

Allowable Subject Matter
Claim1-10 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 14, and 18 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claims 1 and 18, “wherein the predetermined energy conservation criteria is the least significant bit dropped input sum of absolute squares value and the least significant bit dropped output sum of absolute squares value being equal.”
As in claim 14, “wherein the input sum of absolute squares circuit and the output sum of absolute squares circuit are physically separate circuits.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113